

117 HR 2228 IH: Rural Behavioral Health Access Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2228IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Kildee (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo allow for payment of outpatient critical access hospital services furnished through telehealth under the Medicare program.1.Short titleThis Act may be cited as the Rural Behavioral Health Access Act of 2021.2.Allowing for payment of outpatient critical access hospital services furnished through telehealth under the Medicare program(a)In generalNotwithstanding section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) and subject to subsection (b), the Secretary of Health and Human Services shall provide payment under section 1834(g) of such Act (42 U.S.C. 1395m(g)) for outpatient critical access hospital services consisting of behavioral therapy services furnished by a critical access hospital to an individual on or after January 1, 2021, via telecommunications technology, notwithstanding the fact that such individual is not located at such hospital.(b)Initiation of services via telehealthIn the case of an individual receiving services described in subsection (a) from a critical access hospital, if such individual has not, prior to receiving such services, received in-person care at such hospital, payment shall be made to such hospital in accordance with such subsection only if such services complement a plan of care that includes in-person care to be furnished at such hospital not later than 1 year after the date such services are furnished.(c)DefinitionsFor purposes of this section:(1)Critical access hospitalThe term critical access hospital has the meaning given such term in section 1861(mm)(1) of the Social Security Act (42 U.S.C. 1395x(mm)(1)).(2)Outpatient critical access hospital servicesThe term outpatient critical access hospital services has the meaning given such term in section 1861(mm)(3) of such Act (42 U.S.C. 1395x(mm)(3)).(3)Telecommunications technologyThe term telecommunications technology means a communications system permitting two-way, real-time interactive communication between the individuals and health care professional and includes a communications system consisting of only audio capabilities, but only if such individual does not have access to a communications system with audio-visual capabilities.